USCA11 Case: 21-11102     Date Filed: 02/04/2022   Page: 1 of 12




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11102
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ELISABETH GREENHILL,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 1:18-cr-00108-MHC-UNA-1
                   ____________________
USCA11 Case: 21-11102           Date Filed: 02/04/2022        Page: 2 of 12




2                         Opinion of the Court                     21-11102


Before LUCK, LAGOA, and EDMONDSON, Circuit Judges.
PER CURIAM:
       Elisabeth Greenhill appeals her conviction after pleading
guilty to conspiracy to commit wire fraud, in violation of 18 U.S.C.
1349. Greenhill was sentenced to 87 months’ imprisonment. No
reversible error has been shown; we affirm Greenhill’s conviction
and sentence and dismiss this appeal in part.
                                      I.
        In 2018, a federal grand jury charged Greenhill and Green-
hill’s brother (Jonathan) with conspiracy to commit wire fraud and
with five counts of wire fraud. Briefly stated, Greenhill and Jona-
than owned and operated a travel agency that specialized in mak-
ing arrangements for faith-based and humanitarian organizations
to travel overseas for mission or humanitarian work. The super-
seding indictment alleged that Greenhill and Jonathan engaged in
a fraudulent scheme in which they diverted client funds to use for
their own personal benefit.

       Greenhill initially pleaded not guilty.* Greenhill later
pleaded guilty -- pursuant to a written plea agreement -- to the con-
spiracy count in exchange for the dismissal of the remaining wire-

* Jonathan also pleaded not guilty to the charged offenses and proceeded to
trial. The jury trial began on 24 February 2020: three weeks after his sister
pleaded guilty. The jury found Jonathan guilty of all six counts. Jonathan was
later sentenced to 37 months’ imprisonment.
USCA11 Case: 21-11102        Date Filed: 02/04/2022      Page: 3 of 12




21-11102                Opinion of the Court                         3

fraud counts. Throughout the plea process, Greenhill was repre-
sented by her second court-appointed lawyer (P.C.).
       On 3 February 2020, the district court conducted a change-
of-plea hearing. During the plea colloquy, Greenhill testified under
oath that she understood the plea agreement, that no one had
threatened or coerced her to plead guilty, that she had had suffi-
cient time to think about and to discuss with her lawyer her deci-
sion to plead guilty, and that she was satisfied with her lawyer’s
representation. Greenhill also said she agreed with the govern-
ment’s factual proffer and that she was in fact guilty of conspiracy
to commit wire fraud. The district court reviewed the terms of the
plea agreement’s appeal waiver, explaining that by pleading guilty,
Greenhill was giving up her right to appeal her conviction and sen-
tence except in three narrow circumstances. Greenhill confirmed
that she understood the appeal waiver.
       At the end of the plea colloquy, the district court determined
that Greenhill understood the charges against her and the conse-
quences of her guilty plea, that Greenhill was pleading guilty know-
ingly and voluntarily, and that her plea was supported by an inde-
pendent factual basis. The district court accepted Greenhill’s plea
and adjudicated Greenhill guilty of conspiracy to commit wire
fraud.
       The probation officer prepared a Presentence Investigation
Report (“PSI”). The PSI calculated a total offense level of 26: a level
that included a three-level acceptance-of-responsibility reduction
and enhancements based upon the estimated loss amount
USCA11 Case: 21-11102        Date Filed: 02/04/2022     Page: 4 of 12




4                      Opinion of the Court                 21-11102

(between $550,000 and $1.5 million), the number of victims in-
volved, and Greenhill’s role in the offense. This total offense level
combined with Greenhill’s criminal history category of I resulted
in a guidelines range of 63 to 78 months’ imprisonment. Greenhill
filed timely objections to the PSI.
       On 4 September 2020 -- four days before Greenhill’s sched-
uled sentencing hearing and seven months after Greenhill pleaded
guilty -- Greenhill moved to withdraw her guilty plea. P.C. moved
simultaneously to withdraw as Greenhill’s lawyer. The district
court granted P.C.’s motion and appointed a third lawyer (E.M.) to
represent Greenhill from that time.
       Through her new lawyer, Greenhill filed a superseding mo-
tion to withdraw her guilty plea. Greenhill asserted that she did
not fully understand the plea agreement and had been pressured
into accepting the government’s plea offer as a means to help ex-
onerate her brother. Greenhill also contended that P.C. had failed
to advise her adequately about her plea options and had failed to
advise her about the potential conflict of interest stemming from
Greenhill’s use of the forensic accountant retained by Jonathan.
        The district court ordered an evidentiary hearing on Green-
hill’s motion to withdraw her plea. On the morning of the sched-
uled hearing, however, Greenhill withdrew her motion. Greenhill
told the district court under oath that it was her “choice and desire”
to withdraw the motion to withdraw her guilty plea. The district
court reset the date for sentencing.
USCA11 Case: 21-11102        Date Filed: 02/04/2022     Page: 5 of 12




21-11102               Opinion of the Court                         5

       Shortly thereafter, E.M. moved to withdraw as Greenhill’s
lawyer. According to E.M., Greenhill now asserted that E.M. had
coerced and pressured Greenhill to withdraw the earlier-filed mo-
tion to withdraw Greenhill’s guilty plea. The district court granted
E.M.’s motion to withdraw as counsel and appointed a fourth law-
yer (S.D.) to represent Greenhill. Greenhill then filed a second mo-
tion to withdraw her guilty plea, reiterating the arguments raised
in Greenhill’s initial motion.
      The district court conducted a two-day evidentiary hearing
on Greenhill’s motion. The district court then issued a 45-page
written order denying Greenhill’s motion to withdraw her guilty
plea.
       The district court found Greenhill’s hearing testimony not
credible. The district court noted that Greenhill’s assertion that she
was pressured to plead guilty to help her brother was undermined
by evidence that Greenhill understood that the plea agreement’s
factual proffer expressly named Jonathan as a co-conspirator. That
Greenhill first moved to withdraw her plea six months after Jona-
than was tried and had been convicted also belied Greenhill’s testi-
mony that her chief plea motivation was to help her brother.
       The district court then found Greenhill’s complaints about
P.C.’s representation not credible in the light of Greenhill’s con-
temporaneous emails praising P.C.’s performance. The district
court credited the hearing testimony of P.C., S.M., and the forensic
accountant: testimony that contradicted Greenhill’s allegations
about the events surrounding the plea process. The district court
USCA11 Case: 21-11102       Date Filed: 02/04/2022     Page: 6 of 12




6                      Opinion of the Court                21-11102

also found the timing of Greenhill’s various motions about with-
drawing her guilty plea (motions filed mere days or hours before
sentencing) evidenced an “express purpose of manipulating the sys-
tem in order to delay the final resolution of her case.”
       The district court determined that Greenhill failed to
demonstrate the falsity of statements Greenhill made while under
oath at the plea colloquy. After considering the totality of the evi-
dence, the district court determined that Greenhill had close assis-
tance of counsel and that Greenhill’s plea was made knowingly and
voluntarily. The district court also explained that permitting
Greenhill to withdraw her guilty plea would result in a waste of
judicial resources and undue prejudice to the government.
      At Greenhill’s sentencing hearing, the district court found
that Greenhill perjured herself during the evidentiary hearing on
her motion to withdraw her plea. The district court thus granted
the government’s request for an obstruction-of-justice enhance-
ment and also declined to apply the three-level reduction for ac-
ceptance of responsibility. Greenhill’s advisory guidelines range
was then calculated as between 87 and 108 months. The district
court sentenced Greenhill to a within-guidelines sentence of 87
months’ imprisonment.
                                 II.
                                 A.
       On appeal, Greenhill first challenges the district court’s de-
nial of her motion to withdraw her guilty plea. Greenhill asserts
USCA11 Case: 21-11102        Date Filed: 02/04/2022     Page: 7 of 12




21-11102               Opinion of the Court                         7

that her guilty plea was not knowing and voluntary. Greenhill con-
tends (as she did in the district court) that her lawyer (P.C.) per-
formed deficiently by failing to advise her adequately during the
plea process and by failing to advise her about the forensic account-
ant’s potential conflict of interest.
        We review a district court’s denial of a motion to withdraw
a guilty plea for abuse of discretion. See United States v. Brehm,
442 F.3d 1291, 1298 (11th Cir. 2006). We will not reverse the dis-
trict court’s decision unless the denial was “arbitrary or unreason-
able.” Id.
       A defendant -- like Greenhill -- who seeks to withdraw a
guilty plea after the court has accepted the plea, but before sentenc-
ing, bears the burden of demonstrating a “fair and just reason” for
doing so. See Fed. R. Crim. P. 11(d)(2)(B); Brehm, 442 F.3d at 1298.
We construe liberally whether a defendant’s pre-sentence motion
to withdraw is supported by a “fair and just reason.” See United
States v. Buckles, 843 F.2d 469, 471 (11th Cir. 1988). A defendant,
however, has “no absolute right to withdraw a guilty plea.” Id.
Instead, whether a defendant will be allowed to withdraw her plea
is a decision “left to the sound discretion of the trial court.” Id.
        In determining whether a defendant has satisfied her burden
of showing a “fair and just reason” for withdrawal of her guilty
plea, the district court must “consider the totality of the circum-
stances surrounding the plea.” Id. at 471-72. In particular, the dis-
trict court considers “(1) whether close assistance of counsel was
available; (2) whether the plea was knowing and voluntary; (3)
USCA11 Case: 21-11102       Date Filed: 02/04/2022     Page: 8 of 12




8                      Opinion of the Court                21-11102

whether judicial resources would be conserved; and (4) whether
the government would be prejudiced if the defendant were al-
lowed to withdraw his plea.” Brehm, 442 F.3d at 1298. If the de-
fendant cannot satisfy the first two factors, we have said that the
district court need not give “considerable weight” or “particular at-
tention” to the remaining factors. See United States v. Gonzalez-
Mercado, 808 F.2d 796, 801 (11th Cir. 1987).
       We also consider the timing of a defendant’s motion to with-
draw her plea. See id. “The longer the delay between the entry of
the plea and the motion to withdraw it, the more substantial the
reasons must be as to why the defendant seeks withdrawal.” Buck-
les, 843 F.2d at 473.
        The district court abused no discretion in denying Green-
hill’s motion to withdraw her guilty plea. The record demonstrates
that Greenhill received close assistance from her court-appointed
lawyer (P.C.) during the plea process. While serving as Greenhill’s
lawyer, P.C. met with Greenhill 11 times, had several phone con-
versations with Greenhill, and exchanged 226 emails with Green-
hill. P.C.’s credible testimony at the evidentiary hearing supported
a finding that P.C. discussed adequately the available plea options
and advised Greenhill repeatedly that the final decision about how
to plead was hers to make.
      Moreover, Greenhill’s testimony under oath at the plea col-
loquy -- that she had discussed fully her case and the plea agree-
ment with her lawyer and needed no more time to do so -- contra-
dicts Greenhill’s later assertion that P.C. failed to advise her
USCA11 Case: 21-11102        Date Filed: 02/04/2022     Page: 9 of 12




21-11102               Opinion of the Court                         9

adequately about the consequences of her plea and rushed her into
making a decision. Statements made under oath by a defendant
during a plea colloquy receive a strong presumption of truthful-
ness. United States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994).
A defendant “bears a heavy burden” to show that statements made
under oath were false. United States v. Rogers, 848 F.2d 166, 168
(11th Cir. 1988). Considering the record in this case, Greenhill has
not satisfied her “heavy burden” of showing that her statements
made under oath at the plea colloquy were false.
       The record also demonstrates that Greenhill’s guilty plea
was entered knowingly and voluntarily. In determining whether a
plea was knowing and voluntary, the district court must address
the three core concerns underlying Fed. R. Crim. P. 11: (1) whether
the guilty plea was free from coercion; (2) whether the defendant
understood the nature of the charges; and (3) whether the defend-
ant understood the consequences of her guilty plea. United States
v. Hernandez-Fratire, 208 F.3d 945, 949 (11th Cir. 2000).
       At the plea colloquy, the district court confirmed that
Greenhill understood the trial rights she would give up by pleading
guilty and that she understood the terms of the plea agreement; the
court confirmed that no one had coerced Greenhill or promised
her anything to plead guilty; and the court confirmed that Green-
hill was satisfied with her lawyer and had sufficient time to consider
her plea. The district court then found Greenhill’s plea was know-
ing and voluntary.
USCA11 Case: 21-11102       Date Filed: 02/04/2022     Page: 10 of 12




10                     Opinion of the Court                 21-11102

         Greenhill later contended, however, that she failed to under-
stand fully that pleading guilty would not benefit her brother. Af-
ter hearing and seeing personally Greenhill’s testimony and de-
meanor at the evidentiary hearing, the district court found Green-
hill’s testimony on this issue not credible. We will not disturb (nor
has Greenhill challenged on appeal) the district court’s adverse
credibility finding. See United States v. Ramirez-Chilel, 289 F.3d
744, 749 (11th Cir. 2002) (“Credibility determinations are typically
the province of the fact finder because the fact finder personally
observes the testimony and is thus in a better position than a re-
viewing court to assess the credibility of witnesses.”).
       To the extent Greenhill challenges the voluntariness of her
plea based on a purported conflict of interest, we reject that argu-
ment. After reviewing the financial records provided by Greenhill,
the forensic accountant concluded that the records were “indica-
tive of fraud” on Greenhill’s part and advised Greenhill that he
would be unable to testify in her defense. Nothing evidences that
the forensic accountant’s financial analysis was inaccurate or influ-
enced by an impermissible conflict of interest. That the forensic
accountant encouraged Greenhill to plead guilty in the light of the
evidence of Greenhill’s guilt does not render Greenhill’s plea un-
knowing or involuntary.
       Because the record demonstrates both that Greenhill had
close assistance of counsel and that Greenhill entered her guilty
plea knowingly and voluntarily, the district court abused no discre-
tion in denying Greenhill’s motion to withdraw her plea.
USCA11 Case: 21-11102        Date Filed: 02/04/2022     Page: 11 of 12




21-11102                Opinion of the Court                        11

Furthermore, given the timing of Greenhill’s motion -- filed seven
months after Greenhill pleaded guilty and six months after Jona-
than’s full jury trial -- allowing Greenhill to withdraw her guilty
plea at that late stage would result in a substantial waste of judicial
resources and undue prejudice to the government. See Buckles,
843 F.2d at 474 (explaining that, in determining the prejudice to the
government, a court may consider “the time, money, and effort the
government would have to devote to reassembling witnesses and
evidence that were allowed to scatter after the acceptance of the
guilty plea”).
      Considering the totality of the circumstances, we cannot
conclude that the district court’s denial of Greenhill’s motion to
withdraw her plea was arbitrary or unreasonable. We affirm
Greenhill’s conviction.
                                  B.
      On appeal, Greenhill also seeks to challenge the procedural
and substantive reasonableness of her 87-month sentence. The
government asserts that Greenhill’s sentencing arguments are
barred by the appeal waiver in Greenhill’s plea agreement.
      We review de novo the validity of an appeal waiver. See
United States v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). An
appeal waiver is enforceable if it is made knowingly and voluntar-
ily. United States v. Bushert, 997 F.2d 1343, 1351 (11th Cir. 1993).
To establish that the waiver was knowing and voluntary, the gov-
ernment must show either (1) that the district court questioned the
USCA11 Case: 21-11102       Date Filed: 02/04/2022     Page: 12 of 12




12                     Opinion of the Court                 21-11102

defendant expressly about the appeal waiver during the plea collo-
quy, or (2) that the record otherwise makes clear that the defendant
understood the full significance of the appeal waiver. Id.
       We conclude that Greenhill’s challenges to her within-
guidelines sentence are barred by her appeal waiver. Greenhill’s
written plea agreement provided that Greenhill waived “voluntar-
ily and expressly” her right to appeal her sentence “on any ground,
except that [she] may file a direct appeal of an upward departure or
upward variance above the sentencing guideline range as calcu-
lated by the District Court.”
        During Greenhill’s plea colloquy, the district court discussed
in detail the terms of the appeal waiver. Among other things, the
district court explained that Greenhill was waiving the right to ap-
peal her sentence except in narrow circumstances not applicable in
this case. Greenhill said that she had discussed the appeal waiver
with her lawyer, that she understood the appeal waiver, and that
she had reviewed and signed the plea agreement. Because the rec-
ord demonstrates that Greenhill waived knowingly and voluntarily
her right to appeal her sentence, we will enforce the plea agree-
ment’s appeal waiver. We thus dismiss Greenhill’s appeal to the
extent she challenges the reasonableness of her sentence.
      AFFIRMED; APPEAL DISMISSED IN PART.